Case 1:18-cr-00820-JSR Document 40 Filed 07/26/19 Page 1 of 3

   
 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK PiRCY
! is TRONICALLY FILED
| .

TTT rs sre ren es eran ee nee cme amon cnn eK | LOC

     
 

  

 
  

UNITED STATES OF AMERICA . fo

-v.- S1 18 Cr. 820 JSR)

CESAR SAYOG,

Defendant.

wees eee en ee ee - ee - ee 6 ee - ee ee - me we enn KX

Upon the request of defendant Cesar Sayoc, by his counsel Sarah Baumgartel, and
with good cause shown it is hereby

ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center —
New York, and the United States Marshal Service accept the following clothing for Mr.
Sayoc, Register Number #17781-104, to wear for his appearance at his sentencing set for
August 5, 2019 at 2:00 PM:

one suit jacket;

one pair of suit pants;
one button-down shirt;
one tie;

one pair of socks;

one pair of shoes;

one belt.

NaAYWVAR YN

Dated: New York, New York
July 282019

SO ORDE SAL

solnaniaten S. RAKOFF
United States Diétrict Judge

 
Case 1:18-cr-00820-JSR Document 40 Filed 07/26/19 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wena eee ne ee ee ne ee
UNITED STATES OF AMERICA
-v.- : S118 Cr. 820 (SR) _
CESAR SAYOC,
Defendant.
a

DEFENDANT’S MOTION FOR CLOTHING ORDER

Federal Defenders of New York
Attorney for Defendant

Cesar Sayoc

52 Duane Street, 10th Floor
New York, New York 10007
Tel.: 212-417-8733

Ian Marcus Amelkin, Esq.
Sarah Baumgartel, Esq.
Amy Gallicchio, Esq.

Of Counsel

TO: GEOFFREY BERMAN, ESQ.
United States Attorney
Southern District of New York
One St. Andrew’s Plaza
New York, New York 10007
Attn: Sam Adelsberg / Jane Kim
Emil J. Bove III / Jason Richman
Assistant United States Attorneys

 
Case 1:18-cr-00820-JSR

Federal Defenders
OF NEW YORK, INC.

Document 40

Filed 07/26/19 Page 3 of 3

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 437-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director
and Attorney-tn-Chief

BY ECF

Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Cesar Sayoc

S118 Cr. 820 (JSR)

Dear Judge Rakoff:

Souther Diserict of New York
Jennifer 1, Brow

Asomey-in-<Charge

July 25, 2019

On behalf of our client Cesar Sayoc, we respectfully request that the Court endorse

the enclosed order directing that the Bureau of Prisons (Metropolitan Correctional Center)
and the United States Marshal Service accept certain clothing for Mr. Sayoc, Register
Number #17781-104, to wear for his appearance at his sentencing set for August 5, 2019 at
2:00 PM. We understand that an order is necessary for this clothing to be accepted, so that
Mr. Sayoc may be properly attired for sentencing. ‘Thank you for your consideration of this
request.

Respectfully submitted,

Ls/

lan Marcus Amelkin
Assistant Federal Defender
Tel: 212-417-8733

cc: All counsel (via ECF)
